                  IN THE UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                         Plaintiff,
                                                                             ORDER
                                                                           06-cr-60-bbc- l
          V.


CHRISTOPHER WILSON,

                         Defendant.



     The order entered on April 16, 2019 is amended as follows:

    On page 5, the Order should read as follows:

           IT IS ORDERED that defendant's term of supervised release
           imposed on August 22, 2006, is REVOKED. He is committed
           to the custody of the Bureau of Prisons for a term of 6 months,
           with no supervised release to follow. This sentence is intended
           to run concurrently with any sentence imposed on him by the
           State of Wisconsin in Case No. 08CF2878. Defendant is
           remanded to custody to begin service of his sentence.

           Defendant does not have the financial means or capacity to
           pay the cost of his incarceration.

    In all other respects, the April 16, 2019 order remains as entered.

    Entered this 18th day of April 2019.

                                BY THE COURT:

                                 j0_ o   ., 4 "-•-   ;g;z {!. c,...,L-/-
                                BARBARA B. CRABB
                                DISTRICT JUDGE
